DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Receipt is acknowledged of two Information Disclosure Statements filed 6 October 2022 which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
At pages 1 and 2 of the specification, applicant is requested to carefully review all related application data for accuracy and completeness, and the status of each application should be updated where appropriate.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,377,287.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the ‘287 patent “anticipate” application claim 1.  It is apparent that the application claim differs from the patent claims in that the patent claims are more specific.  Application claim 1 is not patentably distinct from the ‘287 patent claims 1-19 because the more specific patent claim anticipate the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,836,552.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘552 patent “anticipate” application claim 1.  It is apparent that the application claim differs from the patent claims in that the patent claims are more specific.  Application claim 1 is not patentably distinct from the ‘552 patent claims 1-17 because the more specific patent claim anticipate the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,611,544. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claim of the present application to have been an obvious variation of the scope of the claims of the ‘544 patent.  The claims of the patent and the claim of the present application are both directed to methods of handling/processing a hot-filled plastic container.  While the claim of the present application and the claims of the ‘544 patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.  The additional subject matter added to claims regarding repositioning under a mechanical force, and that the central push-up portion or a portion of the inner annular wall moves or inverts upwardly toward the finish and one of the plurality of webs has an end adjacent to the sidewall portion, are merely obvious modifications to the ‘’544 patent claims as how to perform repositioning, and describe features expressly which are otherwise implicitly describe in the ‘544 patent claims.  Accordingly, a person having ordinary skill in the art would have not found the claims to have been patentably distinct from one another.   
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,435,223. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claim of the present application to have been an obvious variation of the scope of the claims of the ‘223 patent.  The claims of the patent and the claim of the present application are both directed to methods of handling a hot-filled plastic container.  While the claim of the present application and the claims of the ‘223 patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.  The additional subject matter added to claims regarding repositioning under a mechanical force, and that the central push-up portion or a portion of the inner annular wall moves or inverts upwardly toward the finish and one of the plurality of webs has an end adjacent to the sidewall portion, are merely obvious modifications to the ‘223 patent claims as how to perform repositioning, and describe features expressly which are otherwise implicitly describe in the ‘223 patent claims.  Accordingly, a person having ordinary skill in the art would have not found the claims to have been patentably distinct from one another.   
Furthermore, while this application has been indirectly termed a Division of application 15/074,791, the prohibition of double patenting rejections under 35 USC 121 does not apply because the applicant voluntarily filed the parent application and the present application without a restriction requirement in the earlier applications.  The present claim has not been restricted in, and removed from an earlier application.  See MPEP 804.01
804.01    Prohibition of Nonstatutory Double Patenting Rejections Under 35 U.S.C. 121

The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply: 
(A) The applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application . Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1379, 68 USPQ2d 1865, 1870 (Fed. Cir. 2003) (For claims that were not in the original application and are first formally entered in a later divisional application, 35 U.S.C. 121  "does not suggest that the original application merely needs to provide some support for claims that are first entered formally in the later divisional application." Id.); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-29, 31, 34-37, 39 and 41 (filed 26 October 2022) of copending Application No. 16/594,524. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claim of the present application to have been an obvious variation of the scope of the claims of the copending ‘524 application.  The claims of the copending ‘524 application and the claim of the present application are both directed to methods of handling/processing a hot-filled plastic container.  While the claim of the present application and the claims of the copending ‘524 application may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.  The additional or different subject matter in the claims are merely obvious modifications to the copending ‘524 application claims, and describe features expressly which are otherwise implicitly describe in the claims.  Accordingly, a person having ordinary skill in the art would have not found the claims to have been patentably distinct from one another.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 November 2022